The judgment of the. court was pronounced by
Eustis, C. J.
The executory proceedings against certain slaves mortgaged to the Canal Bank by the deceased mother of the plaintiff, Esther Leggo, were enjoined at her instance, on an allegation that the title to said slaves vested in her under a provision of the will of the late William, Scott, who died in the State of South Carolina, and that her mother having only a life interest in them could not mortgage them to the detriment of her right, which became absolute on the death of her mother. The district judge, being of opinion that there was a want of proof of the identity of the slaves, dissolved the injunction, and the plaintiff has appealed.
The only doubt on our minds in weighing the evidence was as to the sufficiency of the evidence of the identity of one of the slaves, which resulted from the similarity of name.
A bill of exceptions was taken to the admission of a document offered in evidence hy the counsel for the plaintiff. It purported to be a true copy from a book called Miscellaneous Record, Book E, page 186, and is certified under the seal of the State of South Carolina. The original appears to have been a deed under seal, made by Thomas A. Oliver, of certain slaves to Mrs. Mary Bostick, with a limitation during her life and after her death to the lawful heirs of her body. Appended is the oath of the subscribing witness, that he saw the said Thomas A. Oliver deliver the within instrument and witnessed the execution thereof. The district judge refused to receive the instrument offered on the ground that, the original deed, being under private signature and *139in the possession of the party unless otherwise accounted for, and the copy offered being in fact a copy of a copy, was inadmissible under the-rules of law.
We think the judge did not err in refusing to admit the document in evidence, the effect of such a record not having-been shown under the laws of South Carolina. There is a discrepancy in the dates, which shows -the necessity of caution in the admission of pieces of evidence which the law does not recognize as authentic. The date of the record is anterior to that of the execution of the deed, the former .being of the 28th of May, 1824, and the latter of December 24th, following. .Judgment affirmed.